department of the treasury internal_revenue_service washington d c sep number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject inquiry regarding existence of goodwill and validity of sec_1031 a -2 c this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer subsidiary a b c qualified_intermediary relinquished_property relinquished_property replacement_property replacement_property appraiser date date date date date date date tax_year a b c d e f g issue s whether the existence of goodwill was properly determined under sec_1060 whether sec_1_1031_a_-2 is valid conclusion s the facts of this case indicate that it was reasonable to conclude goodwill was transferred along with the relinquished_property further it was appropriate to rely on sec_1060 to ascertain the value of the goodwill however we do not have sufficient facts to form an opinion as to whether the purchase_price was properly allocated to the transferred assets including goodwill sec_1_1031_a_-2 provides reasonable guidance on the issue of whether goodwill or going-concern value constitute like-kind_property the determination that goodwill and going-concern value cannot constitute like-kind_property does not conflict with the provisions of sec_1031 or with the other regulations that provide rules for exchanges of other intangible and nondepreciable personal_property the regulation provides a reasonable interpretation of the term like-kind_property in view of the unique qualities of goodwill and going-concern value and accordingly should be sustained facts we rely on the facts set out in your memorandum and on information derived from the attached documents taxpayer is a corporation in the business of operating facilities taxpayer is the parent company of subsidiary at the time of the exchange subsidiary was directly or indirectly the parent of relinquished_property in addition although the facts are unclear on this point we assume that at the time of the exchange taxpayer either directly or indirectly owned relinquished_property a is the parent_corporation of b a and b are corporations operating facilities on date taxpayer subsidiary a and b entered into an asset purchase agreement in which a and b agreed to acquire relinquished_property and relinquished_property for a purchase_price of a the agreement specified that the purchase_price was subject_to certain adjustments relinquished_property is described as an and relinquished_property is described as a under the agreement the property subject_to transfer included land and improvements equipment including computer equipment contracts with patents and patent applications associated with the facilities and names trade names trade marks and service marks associated with the facilities the property excluded from the sale included cash and cash equivalents receivables proprietary information contained in employee or operation manuals certain computer_software and equipment and entitlement to reimbursement from that might result from the exchange under the agreement b agreed to assume certain liabilities for future payments and for performance under existing contracts in addition the parties agreed to related to a between the parties the parties also agreed that closing would take place on or before date and that the purchase_price would be allocated among the various classes of transferred assets in accordance with sec_1060 the agreement recited that within days of closing b would engage appraiser or a mutually agreeable firm to appraise the transferred property for tax purposes or for purposes your memorandum indicates that on date taxpayer through subsidiary entered into an exchange_agreement with qualified_intermediary the copy of the agreement of exchange in our file dated date is between c and qualified_intermediary we assume for purposes of our analysis that c was a subsidiary of taxpayer at the time of the transfer and that c was in a position to transfer the assets of property the copy of the agreement does not reflect the signature of qualified_intermediary the agreement purports to set up a like-kind_exchange under sec_1031 under the agreement c agrees to transfer property to qualified_intermediary and to identify replacement_property within days qualified_intermediary agrees to use its best efforts to acquire the replacement_property and then to transfer it to c the agreement contains provisions allowing c to transfer and receive property directly rather than through qualified_intermediary however c’s rights to receive cash from the transaction are restricted for a period of days from the date of transfer of the relinquished_property appraiser prepared an valuation of relinquished_property as of date the report was submitted on date according to the report t he purpose of this valuation is to estimate the fee simple market_value of the subject property’s land land improvements and buildings and equipment and then allocate the purchase_price to the assets appraised in the report appraiser discussed several valuation approaches but used the cost and the sales comparison approaches under the cost approach the estimated value of relinquished_property was c under the sales comparison approach the estimated value ranged between d and e the appraisal concludes that because the parties agreed to a sales_price of b that b reflects the fair_market_value of the property the amount of b was then allocated to the hard assets acquired by a and b in the exchange the appraisal does not make a determination as to the existence of goodwill and does not allocate any part of the purchase_price to goodwill assuming the relinquished_property was transferred on date taxpayer timely identified replacement_property and replacement_property within the identification period the exchange was completed on date within the 180-day exchange_period taxpayer reported the transaction as a like-kind_exchange on its income_tax return for tax_year the computations relating to the exchange relied on the valuation and allocation of purchase_price prepared by appraiser the return reflected net gain on the transaction in the amount of f on date taxpayer filed an informal claim requesting a favorable adjustment to reflect a different configuration for the exchange groups and to reflect a claim for additional assumed_liabilities the claim was allowed in part during the audit the exam team requested information and workpapers to support appraiser’s valuation taxpayer did not respond the service determined that in addition to the hard assets taxpayer’s transfer of relinquished_property included a transfer of goodwill the property’s fair_market_value was reallocated based on an internal appraisal and the amount of g was assigned to the value of goodwill transferred in the exchange in accordance with the service’s position that the goodwill or going-concern value of one business is not of a like_kind to the goodwill or going-concern value of another business an adjustment was made to taxpayer’s like-kind_exchange computations this resulted in the recognition by taxpayer of substantial gain on the exchange in tax_year law and analysis issue goodwill represents an expectancy that old customers will resort to the old place of business 108_tc_25 goodwill is the value of a preexisting business relationship founded upon a continuous course of dealing that can be expected to continue indefinitely 99_tc_223 goodwill has been described as an advantage or benefit that is acquired by an establishment beyond the value of the capital stock or property that an establishment receives because of business from regular customers on account of location celebrity or reputation see 507_us_546 the existence of goodwill and other intangible assets related to a going-concern are questions of fact 97_tc_253 aff’d 17_f3d_684 4th cir in this case the terms of the asset purchase agreement suggest that the sale of relinquished_property was intended to be a sale of a ongoing business contracts with staff rights to patents and patent applications and rights to trade names trademarks and service marks were all transferred to a and b along with the land and improvements in addition the asset purchase agreement contained a series of covenants providing that taxpayer would use its best efforts to cause the smooth efficient and successful transition of the business operations of relinquished_property to b section of the asset purchase agreement under these circumstances it is reasonable to conclude that the parties contemplated the transfer of goodwill or going_concern_value as part of the exchange section provides that in the case of an applicable_asset_acquisition for purposes of determining the transferee’s basis in the assets and for determining the gain_or_loss of the transferor the consideration received for the assets must be allocated to the assets in the same manner as amounts are allocated to assets under sec_338 accordingly the selling_price must be allocated among transferred assets including goodwill to determine the amount and type of gain_or_loss separately for each asset sec_1060 requires both a buyer and seller of a trade_or_business to allocate the consideration paid or received to the assets under the residual_method as prescribed by the regulations under sec_338 the residual_method requires that the purchase_price be allocated as follow sec_2 sec_1060 was added by sec_641 of the tax_reform_act_of_1986 public law stat 2the regulations in existence at the time the transaction was consummated provided for four types of asset allocation classifications to class_i_assets cash demand deposits and other similar items to class_ii_assets certificates of deposit u s government backed securities readily marketable_stock or securities foreign_currency and other similar items to class_iii_assets all assets other than class i ii and iv assets both tangible and intangible whether or not depreciable depletable or amortizable and to class_iv_assets intangible assets in the nature of goodwill and going_concern_value see temp sec_1 b -2t and 1060-1t d under temp sec_1_1060-1t e the service is given express authority to challenge a taxpayer's determination of the value of any asset by any appropriate method taking into account all factors including any lack of adverse tax interests between the parties sec_1031 allows a taxpayer to exchange certain property held for productive use in a trade_or_business or for investment for like-kind_property to be held for productive use in a trade_or_business or for investment without recognition of gain_or_loss generally the rules require the recognition of gain to the extent that cash or property which does not meet the requirements of sec_1031 is received by the taxpayer however sec_1060 provides that a transaction shall not fail to be treated as an applicable_asset_acquisition merely because sec_1031 applies to a portion of the assets transferred this provision forecloses actions by a taxpayer who may when acquiring a trade_or_business attempt to avoid the residual_method by exchanging only a small like-kind business together with substantial amounts of cash for the acquired_business the determination of whether the assets transferred constitute a trade_or_business is made by taking into account all the assets transferred including the like-kind_property sec_1_1060-1t b if an applicable_asset_acquisition includes like-kind_property the like-kind_property involved in the exchange and any other_property or money which is treated as transferred in exchange for the like-kind_property are excluded for purposes of allocating consideration among the assets under the residual_method sec_1_1060-1t b according to temp sec_1_1060-1t e the service is authorized to use any appropriate method to challenge the parties’ valuation of any asset thus 3see also the committee reports for public law tax_reform_act_of_1986 sec_641 h_r as reported by the senate committee on finance on date sec_632 s rep pp pincite particularly in the absence of cooperation from taxpayer the service was entitled to rely on its engineer to reallocate the purchase_price under the asset purchase agreement in this case however the question as to whether the amount allocated to goodwill accurately reflects its value is inherently factual we have not been provided a copy of the engineer’s report and consequently do not have sufficient facts before us to form an opinion as to its accuracy or thoroughness accordingly we have not addressed the propriety of the allocation of the purchase_price to the transferred assets including goodwill issue sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held for productive use in a trade_or_business or for investment sec_1031 provides that sec_1031 is not applicable to any exchange of a stock_in_trade or other_property held primarily for sale b stocks bonds or notes c other_securities or evidences of indebtedness or interest d interests in a partnership e certificates or trust or beneficial interests or f choses in action sec_1_1031_a_-1 defines the words like_kind as having reference to the nature or character of the property and not to its grade or quality further the regulation provides that one kind or class of property may not under the nonrecognition provisions of sec_1031 be exchanged for property of a different kind or class sec_1_1031_a_-2 provides rules for exchanges of personal_property and is effective for exchanges occurring on or after date sec_1_1031_a_-2 provides rules for exchanges of intangible personal_property and nondepreciable personal_property under sec_1 a - c an exchange of intangible personal_property or nondepreciable personal_property qualifies for nonrecognition_of_gain_or_loss under sec_1031 only if the exchanged properties are of a like-kind no like classes are provided for these properties sec_1_1031_a_-2 provides that the goodwill or going_concern_value of a business is not of a like_kind to the goodwill or going_concern_value of another business sec_1_1031_j_-1 provides for exchanges of multiple properties the regulation provides an exception to the general_rule under sec_1031 that requires a property-by-property comparison for computing the gain recognized and the basis_of_property received in a like-kind_exchange sec_1_1031_j_-1 is effective for exchanges occurring on or after date sec_1_1031_j_-1 provides for the separation of the properties transferred and received in the exchange into exchange groups the separation of properties into exchange groups involves to the extent possible the matching up of properties of a like_kind or like_class sec_1_1031_j_-1 indicates that each exchange_group should consist of the properties transferred and received in the exchange all of which are of a like_kind or like_class each exchange_group must consist of at least one property transferred and at least one property received in the exchange the standard for judging the validity of a regulation is well settled if the regulation implements the congressional mandate in some reasonable manner it must be upheld 440_us_472 the reasoning behind this principle has been stated as follows congress has delegated to the secretary_of_the_treasury and his delegate the commissioner of internal revenue not to the courts the task of prescribing ‘all needful rules and regulations for the enforcement’ of the internal_revenue_code that delegation helps ensure that in this area of limitless factual variations like cases will be treated alike it also helps guarantee that the rules will be written by masters of the subject who will be responsible for putting the rules into effect id pincite citations omitted thus courts have deferred to the commissioner’s regulatory interpretations of the code as long as they are reasonable 499_us_554 in determining whether a particular regulation properly carries out the congressional mandate the regulation is examined to see whether it harmonizes with the plain language of the statute and harmonizes with its origin and purpose national muffler u s pincite sec_1031 provides generally for nonrecognition_of_gain_or_loss on the exchange of like-kind_property held for productive use in a trade_or_business or for investment as originally enacted the only property that was not qualified for nonrecognition treatment in a like-kind_exchange was stock-in-trade or property_held_primarily_for_sale i r c c the statute was amended on date to except certain other_property as follows c for the purposes of this title on an exchange of property real personal or mixed for any other such property no gain_or_loss shall be recognized when any such property_held_for_investment or for productive use in trade_or_business not including stock-in-trade or other_property held primarily for sale and in the case of property_held_for_investment not including stock bonds notes choses in action certificates of trust or beneficial_interest or other_securities or evidences of indebtedness or interest is exchanged for property of a like_kind or use i r c c amending i r c c the legislative_history of the amendment indicates that it was enacted to limit the cases where securities could be exchanged for other_securities without the realization of taxable_income h_r rep no reprinted in seidman’s legislative_history of federal_income_tax laws - pincite j s seidman ed prentice-hall inc congress was addressing a perceived abuse by brokers investment houses and bond houses these institutions were structuring exchanges in securities so that their clients could avoid recognition of taxable gain despite the fact that they were disposing of appreciated_property and in essence cashing out of their investment id in sec_1031 was amended again to exclude exchanges of partnership interests from nonrecognition treatment this change was intended to address court decisions that had held that certain exchanges of partnership interests would qualify for tax-free treatment as like-kind_exchanges if the underlying assets of the partnerships were substantially_similar in nature the legislative_history of the deficit_reduction_act_of_1984 indicates that congress believed that partnership interests typically represented investment interests that were similar to those items already excluded from like-kind treatment under sec_1031 a in addition congress was concerned that investors were using the like-kind_exchange rules to facilitate the exchange of interests in tax_shelter investments for interests in other partnerships under these arrangements taxpayers were able to take deductions for nonrecourse liabilities without actually paying the liabilities and avoid gain when the used tax_shelter was discarded congress was concerned that the judicial rule which allowed like-kind_exchange treatment to partnerships holding similar underlying assets was inadequate to prevent this type of abuse consequently the statute was amended to expressly exclude partnership interests from like-kind treatment h_r rep no pincite reprinted in u s c c a n the legislative_history related to the two amendments to what is now sec_1031 indicate that the amendments were not enacted to address the requirement under the statute that the property be of a like_kind instead the amendments were intended to insure that certain property be excluded from like-kind treatment regardless of whether it was of a like_kind to any exchanged property the final regulations covering like-kind_exchanges of personal_property and multiple properties were promulgated in and were effective for exchanges occurring on or after date these regulations include the provision that neither the goodwill nor the going-concern value of one business is of a like_kind to the goodwill or going-concern value of another business the preamble to the regulations indicates that in promulgating the final_regulation the service considered and rejected the possibility of allowing goodwill and going-concern value to be treated as like-kind_property under certain limited circumstances t d 1991_1_cb_165 in providing a rationale for rejecting this proposal the preamble states that the final_regulation was based on the conclusion that the nature and character of goodwill and going-concern value were so inherently unique and inseparable from the individual business to which they related that the goodwill or going-concern value of one business could never be of a like_kind to the goodwill or going-concern value of another id the preamble also addressed the fact that goodwill and going-concern value were not specifically listed as excluded from like-kind treatment under sec_1031 citing the legislative_history of sec_1031 the preamble explains that the reasons for providing exceptions under sec_1031 were unrelated to the reasons for the determination that the goodwill or going-concern value of one business could not be of a like_kind to the goodwill or going-concern value of another unlike the exceptions under sec_1031 the determination as to goodwill and going-concern value was made to address the question of whether certain property could be of a like_kind to other_property consequently the fact that neither goodwill nor going-concern value were included in the exceptions under sec_1031 did not preclude the determination that these items could not be of a like_kind to other goodwill or going-concern value as the preamble indicates we do not view sec_1031 as providing an exclusive list of property that will not be entitled to like-kind treatment rather we believe that before the exclusions under sec_1031 are taken into account any exchanged property must first be tested sec_1031 this includes meeting the requirement that the property be of like_kind the regulations at sec_1 a - provide rules for determining whether personal_property has been exchanged for property of a like_kind or like_class sec_1031 is silent on the issue of what constitutes like-kind_property thus under its general_rule making authority the service was justified in providing guidance on the meaning of the term like-kind_property and on a methodology for determining whether intangible personal_property is of a like_kind to other intangible personal_property sec_7805 the general_rule under sec_1_1031_a_-2 is that the determination of whether intangible personal_property is of a like_kind to other intangible personal_property depends on the nature and character of the rights involved and on the nature and character of the underlying property to which the intangible personal_property relates thus the examples illustrate that under certain circumstances if the underlying property to which the intangible_property relates is sufficiently similar an intangible asset like a copyright or patent may be exchanged for a similar intangible asset however a copyright cannot be exchanged for a patent and a copyright on a novel cannot be exchanged for a copyright on a musical composition sec_1_1031_a_-2 with copyrights and patents the nature and character of the rights associated with the intangibles are well defined further while no two books or musical compositions are exactly alike the nature and character of the underlying types of property to which the copyright or patent relates is capable of being classified on the other hand the nature and character of goodwill and going_concern_value are far less defined than copyrights or patents in addition goodwill or going_concern_value are generated through the operations of businesses each of which is a distinct entity comprised of various factors the distinct and unique nature and character of the underlying property generating the goodwill or going-concern value distinguish goodwill and going-concern value from other intangibles we believe that sec_1_1031_a_-2 properly recognizes the distinctions between other intangible personal_property on the one hand and goodwill and going-concern value on the other further we believe sec_1_1031_a_-2 provides a reasonable interpretation of the term like-kind_property as that term is applied in the context of determining whether goodwill or going_concern_value may be considered like-kind_property for purposes of sec_1031 accordingly we conclude the regulation is a valid exercise of agency discretion that should be sustained with respect to taxpayer’s arguments we note that sec_1_1031_a_-2 was subject_to notice and comment procedures thus we disagree with taxpayer’s assertion that the service did not engage in reasoned decision making 142_f3d_973 7th cir in addition we note that the revenue rulings that are cited in support of the contention that the service’s position in the regulation is inconsistent with prior rulings do not indicate whether goodwill or going-concern value were among the assets exchanged certainly none of the rulings directly address this issue further the determinations in revrul_71_137 and revrul_67_380 that individual player contracts for athletes may qualify for like-kind treatment are not inconsistent with the regulation because while the individual players may be unique the nature and character of the rights of the team under the contracts were sufficiently standard to allow like-kind treatment accordingly the cited rulings do not support the argument that the position taken in sec_1_1031_a_-2 is inconsistent with prior determinations as a final matter we believe that taxpayer’s argument that the regulation conflicts with the purpose of sec_1031 as outlined in the legislative_history ignores the statute’s express requirement that property be of a like_kind to qualify for nonrecognition treatment although the policy behind the statute is an important consideration it cannot control whether taxpayer is qualified to avail itself of the statute’s benefits in the first instance to accept this proposition would effectively eliminate the requirement that the property be of a like-kind the regulation in question provides guidance on what constitutes like-kind_property for purposes of determining whether an exchange qualifies for nonrecognition under sec_1031 it stands to reason that this results in the exclusion of certain property the fact that the regulation may disqualify certain taxpayers from the benefits of nonrecognition does not mean that it is at odds with the statute’s policy it merely means that the disqualified taxpayer is not entitled to the policy considerations embodied in the statute case development hazards and other considerations by deborah a butler assistant chief_counsel richard l carlisle richard l carlisle chief income_tax accounting branch field service division
